Citation Nr: 0732567	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to May 
1987, and from May 1988 to May 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a hearing before a Veterans Law 
Judge (VLJ) in November 2006.  However, a recording of the 
hearing is not available.  By letter dated in May 2007, the 
Board informed the veteran of his opportunity to have another 
hearing.  The veteran subsequently indicated he wished to 
appear at another hearing before a VLJ at the RO in 
connection with his appeal.  Pursuant to 38 C.F.R. § 20.700, 
a hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  Since the 
RO schedules travel board hearings, a remand of this matter 
to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a VLJ at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


